internal_revenue_service national_office technical_advice_memorandum index number number release date control number tam-116486-98 district_director michigan district date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved legend t a b issue for purposes of its last-in_first-out lifo inventory_method should t treat the sale of the a that was made in conjunction with the sale of its storage facilities differently than it treats sales of a made in the ordinary course of business such that the a sold in conjunction with the sale of the storage facilities is removed from inventory as a so-called vertical_slice conclusion under the circumstances described below for purposes of its lifo inventory_method t should not treat the sale of the a that was made in conjunction with the sale of its storage facilities differently than it treats sales of a made in the ordinary course of business therefore the a sold in conjunction with the sale of the storage facilities should not be removed from inventory as a so-called vertical_slice facts t is engaged in the business of selling and storing a t uses the specific goods lifo inventory_method to account for its inventory of a tam-116486-98 cc dom it a in b t sold percent of its a inventory in conjunction with the sale of storage facilities that it considered represented excess capacity t’s opening_inventory of a in b wa sec_149x units and its closing_inventory wa sec_115x units t treated the a remaining on hand at the close of the year as those included in the opening_inventory in b in the order of acquisition in so doing t treated the sale of the a that was made in conjunction with the sale of the storage facilities the same as it treated its sales of a made in the ordinary course of business law and analysis sec_446 of the internal_revenue_code provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_1_446-1 of the income_tax regulations provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income_tax regulations sec_472 provides that a taxpayer may use the lifo inventory_valuation method in inventorying goods specified in an application to use such method the change to and use of such method shall be in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income sec_472 provides that under the lifo inventory_method the taxpayer shall treat the goods remaining on hand at the close of the taxable_year as first being those included in the opening_inventory of the taxable_year in the order of acquisition to the extent thereof and second those acquired in the taxable_year sec_1_472-1 provides that under the lifo inventory_method the taxpayer is permitted to treat those goods remaining on hand at the close of the taxable_year as being those included in the opening_inventory of the taxable_year in the order of acquisition and to the extent thereof and those acquired during the taxable_year tam-116486-98 cc dom it a in 97_tc_120 the court held that a taxpayer’s inventory_valuation method is subject_to the requirement under sec_446 that it clearly reflect income and that for tax purposes the clear reflection requirement is paramount in treating the 115x units of a remaining on hand at the close of b as those included in the opening_inventory in the order of acquisition t was accounting for its inventory of a in accordance with sec_472 and sec_1_472-1 the examining agent however argues that the sale of the a that was made in conjunction with the sale of the storage facilities was not a sale of inventory because it was not a sale made in the ordinary course of business the examining agent therefore concludes that sec_472 and sec_1_472-1 are inapplicable the examining agent argues that t was required to remove the a that was sold in conjunction with the sale of the storage facilities from its inventory prior to the sale the examining agent further argues that the a is required to be removed as if t were separating an existing lifo_pool into two or more pools therefore the examining agent argues to clearly reflect income t must remove the a from its inventory pro_rata from the base_year units and the subsequent yearly units of increment removing the a as a so-called vertical_slice the examining agent’s rationale for removing the a from inventory as a vertical_slice is that the bulk_sale of a in this case represents a contraction of t’s business and that sales occasioned by a decision to reduce the level of operations or investment in inventory should be treated differently than sales occurring in the ordinary course of business the agent states that the lifo inventory_method is predicated on the theory that the operations of a business require that a certain level of inventory be maintained throughout the life of the enterprise and that the increasing costs associated with maintaining the level of inventory should be expensed during the year incurred however in the situation of sales occasioned by a decision to reduce the level of operations or investment in inventory exclusion from taxable_income of the current cost associated with maintaining inventory levels is not a concern because the taxpayer does not contemplate replacement rather the examining 1under sec_1_472-8 when a taxpayer separates a dollar- value lifo inventory_pool into two or more pools the taxpayer is required to separate the lifo value of his inventory for the base_year and each yearly layer_of_increment tam-116486-98 cc dom it a agent argues because the taxpayer has decided to reduce its investment in inventory the taxpayer should remove from inventory the historical_cost of acquiring the inventory thereby recognizing the inventory profits previously deferred we disagree with the examining agent’s conclusions first we believe that the a that was sold in conjunction with the sale of the storage facilities was inventory the fact that t ultimately sold the a in bulk in connection with the sale of the storage facilities does not alter that fact see 10_tc_158 aff’d 173_f2d_170 9th cir 36_tc_1117 330_fsupp_681 m d ga second even if the lifo inventory_method is predicated on the theory that the operations of a business require that a certain level of inventory be maintained throughout the life of the enterprise as the examining agent argues we do not believe that the level necessarily is static we believe that the required level of inventory could change with the growth or decline of a business the lifo inventory_method provides through the use of increments and decrements a methodology that appropriately accounts for the cost of inventory added or removed as a result of a growth or decline in the business we believe that this methodology which requires removing units in reverse chronological order is consistent with removing from inventory the historical_cost of acquiring the inventory when a taxpayer decides to reduce its inventory level for example assume that a taxpayer using the specific goods lifo inventory_method has an inventory in year of widgets that in each of the year sec_2 through the inventory of widgets increases by and that in year the taxpayer decides to reduce its inventory of widgets by under these facts we do not believe that there is any reason to conclude that the taxpayer is eliminating from inventory a pro_rata portion of its base_year widgets in fact in year the taxpayer’s inventory of widgets number sec_140 sec_40 more than the taxpayer had in the base_year we believe that the lifo inventory methodology contemplates that the taxpayer in this example is eliminating the widgets that were incrementally added in years through as a general matter we do not believe that for purposes of the lifo inventory_method bulk sales of inventory should be treated differently than sales made in the ordinary course of tam-116486-98 cc dom it a business under the facts of this case we do not believe that the a sold in conjunction with the sale of the storage facilities should be removed from inventory as a so-called vertical_slice instead we believe that t’s treatment of the sale of the a that was made in conjunction with the sale of the storage facilities which was the same as its treatment of sales of a made in the ordinary course of business clearly reflects t’s income caveat a copy of the technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent this situation differs from the situation in revrul_85_176 1985_2_cb_159 where it was held that a corporation that uses the dollar-value lifo inventory_method and transfers a portion of its inventories in a nontaxable_exchange under sec_351 must compute its basis in the inventories transferred using a pro_rata vertical division of the base_year and subsequent yearly incremental costs revrul_85_176 stated that any other method would inappropriately treat the nontaxable_transaction as if it were another sale_of_goods out of inventory
